                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


DANIEL MCGRUTRIE EDWARDS,                        §
                                                 §
                                                 §   CIVIL ACTION NO. 6:18-CV-00524-TH-
              Plaintiff,                         §   JDL
                                                 §
v.                                               §
                                                 §
MABLE G. SWEAT, JOBE SAINABU,                    §
                                                 §
                                                 §
              Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Daniel McGrutrie Edwards (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this civil rights lawsuit on October 3, 2018, under 42 U.S.C. § 1983 complaining

of alleged violations of his constitutional rights against Defendants Mable G. Sweat and Jobe

Sainabu (collectively “Defendants”). The case was referred to United States Magistrate Judge

John D. Love pursuant to 28 U.S.C. § 636.

       On September 6, 2019, the Magistrate Judge issued a Report and Recommendation (Doc.

No. 23) recommending that Plaintiff’s claims be dismissed without prejudice because adequate

state post-deprivation remedies exist for Plaintiff’s property claims. Defendants were served with

the Report and Recommendation through their counsel of record via the Court’s CM/ECF

electronic filing system on September 6, 2019 (Doc. No. 23), and Plaintiff received the Report

and Recommendation on October 10, 2019. (Doc. No. 24.)

       Plaintiff has filed objections to the Report and Recommendation. (Doc. No. 25.) The

Court conducts a de novo review of any objections to the Report and Recommendation made


                                                1
within fourteen days of service and examines the entire record to make an independent

assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir.

1996) (en banc) superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days). After careful consideration, the Court is of the

opinion that the objections are without merit. Plaintiff’s objections state that because the Court

has “all of [Plaintiff’s] property papers” demonstrating his ownership of property allegedly

wrongfully confiscated by Defendants, that the Court should have ruled in his favor. (Doc. No.

25 at 1–2.) This is the exact argument posed by Plaintiff in his initial filings with the Court and

does not address the Magistrate Judge’s finding that an adequate post-deprivation remedy exists.

Plaintiff’s claim still lacks an arguable basis in federal law.

       Plaintiff additionally requests the return of his documents and exhibits filed with the

Court. The Clerk is hereby directed to mail Plaintiff a copy of his attachments contained in

Docket No. 1 at no cost to Plaintiff.

       Accordingly, Plaintiff’s objections are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ADOPTED. This action is hereby DISMISSED WITH PREJUDICE. This does not bar

Plaintiff from pursuing this claim in state court or through the administrative processes of TDCJ-

CID.

       SIGNED this the 30 day of October, 2019.




                                        ____________________________
                                        Thad Heartfield
                                        United States District Judge




                                                   2
